Exhibit 10.4

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is dated as of January 31, 2015, by
and between XRpro Sciences, Inc., formerly known as Caldera Pharmaceuticals,
Inc., a Delaware corporation, with headquarters located at One Kendall Square,
Cambridge, Massachusetts 02139 (the “Company”) and
_____________________________________________________________ with a residence
located at ____________________________________________________________ (the
“Securityholder”).

 

WHEREAS:

 

A. The Company is currently offering for sale on a best efforts basis in a
private placement of up to 1,265,000 Units (each Unit consisting of four shares
of the Company’s common stock, par value $.001 per share (the “Common Stock”)
and a Warrant to purchase common stock in the Company at $1.75 per share) at a
price of $7.00 per Unit (the “Private Placement”) and has agreed to issue until
January 31, 2015, in addition to such 1,265,000 Units that will be offered in
the Private Placement, new warrants in exchange for certain existing warrants
issued to the Taglich Brothers, Inc., and its designees (the “Placement Agent”)
for services provided as the placement agent in the Company’s offering that was
consummated in 2013. In addition, to the exchange described in Paragraph B
below, the Company has also offered to issue until January 31, 2015 (i) to the
Series B Preferred shareholders in exchange for the Series B Preferred shares
together with all accrued and unpaid dividends thereon through the date of the
exchange shares of Common Stock of the Company (the number of shares of Common
Stock to be issued is derived by dividing (x) the sum of the total cash paid by
the Series B Preferred holder to the Company for its initial investment in the
Series B Units (comprised of Series B Preferred shares and a warrant) plus the
accrued and unpaid dividends on the Series B Preferred shares by (y) $1.75 and
(ii) to the Series B Preferred shareholders as well as the bridge warrant
holders that invested in the Company a warrant in exchange for their existing
warrant with terms substantially similar to their existing warrants; however,
the new warrant terms will provide for a reduction in exercise price, the
elimination of the anti-dilution rights for new stock issuances at per share
prices lower than the exercise price, the addition of assignment rights for the
warrant holders and the addition of certain buy-in–rights for the warrants that
previously did not have buy-in rights in the event of the Company’s failure to
timely deliver the shares of Common Stock underlying the warrant but in no event
later than January 31, 2015.

 

B. The Securityholder owns a warrant exercisable for ________ shares of Common
Stock of the Company (the “Existing Warrant”) that was issued as partial
consideration for the services provided to the Company by the Placement Agent in
its offering that was consummated in 2013 and desires to exchange the Existing
Warrant for a warrant in the form attached hereto as Exhibit A (the “New
Warrant”) initially exercisable for ________ shares of Common Stock (the
“Underlying Shares”), which warrant substantially similar to the Existing
Warrant; however, the new warrant terms will provide for a reduction in exercise
price to $1.925 per share, the elimination of the anti-dilution rights for new
stock issuances at per share prices lower than the exercise price, the addition
of assignment rights for the warrant holders and the addition of certain
buy-in–rights for the warrants that previously did not have buy-in rights in the
event of our failure to timely deliver the shares of Common Stock underlying the
warrant.

 

C. The exchange of the Existing Warrant for the New Warrant (the “Exchange”)
will be made in reliance upon the exemption from registration provided by
Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities
Act”).

 



 

 

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1. EXCHANGE.

 

1.1 Exchange. Subject to the satisfaction or waiver of the conditions with
respect to the Closing set forth in Sections 5 and 6 below, at the Closing the
Securityholder and the Company shall, pursuant to Section 3(a)(9) of the
Securities Act, exchange the Existing Warrant for the New Warrant.

 

1.2 Closing. The closing of the exchange contemplated herein (the “Closing”)
shall occur at the offices of Gracin & Marlow, LLP. The date and time of the
Closing shall be 10:00 a.m., New York time, on the first Business Day on which
the conditions to the Closing set forth in Sections 5 and 6 below are satisfied
or waived (or such later date as is mutually agreed to by the Company and the
Securityholder) but in no event later than January 31, 2015.

 

1.3 Consideration. The New Warrant shall be issued in exchange for the Existing
Warrant without the payment of any additional consideration.

 

1.4 Delivery. In exchange for the Existing Warrant, within five business days of
receipt by the Company from the Securityholder (or its designee) of the Existing
Warrant (or in the event of the loss, theft or destruction of the Existing
Warrant, an affidavit with respect thereto in a form reasonably acceptable to
the Company), which shall be delivered at the Closing, the Company shall deliver
or cause to be delivered to the Securityholder the New Warrant being issued in
exchange for the Existing Warrant. As of the Closing Date, the Existing Warrant
exchanged for the New Warrant shall be null and void and any and all rights
arising thereunder shall be extinguished, including all dividend rights.

 

2. COMPANY REPRESENTATIONS AND WARRANTIES.

 

The Company represents and warrants to the Securityholder that:

 

2.1 Reporting Company Status. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has the requisite corporate power to own its properties and to carry on its
business as now being conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary other than those jurisdictions in which the failure to
so qualify would not have a material and adverse effect on the business,
operations, properties, prospects or condition (financial or otherwise) of the
Company. The Company has registered its Common Stock pursuant to Section 12 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

2.2 Authorized Warrant. The Company has authorized the issuance of the New
Warrant and reserved for issuance, free from preemptive rights, shares of Common
Stock equal to the number of shares for which the New Warrant is exercisable.
The Underlying Shares have been duly authorized and, when issued upon exercise
of the New Warrants will be duly and validly issued, fully paid and
non-assessable and will not subject the holder thereof to personal liability by
reason of being such holder.

 

2.3 Exchange Agreement. This Agreement and the transactions contemplated hereby
have been duly and validly authorized by the Company, this Agreement has been
duly executed and delivered by the Company and this Agreement, when executed and
delivered by the Company, will be, a valid and binding agreement of the Company
enforceable in accordance with its terms, subject as to enforceability to
general principles of equity and to bankruptcy, insolvency, moratorium, and
other similar laws affecting the enforcement of creditors’ rights generally.

 



2

 

 

2.4 Non-contravention. The execution and delivery of this Agreement by the
Company, the issuance of the New Warrant, and the consummation by the Company of
the other transactions contemplated by this Agreement do not and will not
conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default under: (i) the certificate of
incorporation or by-laws of the Company; (ii) any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Company is a party
or by which it or any of its properties or assets are bound; (iii) any existing
applicable law, rule, or regulation or any applicable decree, judgment; or (iv)
any order of any court, United States federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over the
Company or any of its properties or assets, except such conflict, breach or
default which would not have a material adverse effect on the transactions
contemplated herein. The Company is not in material violation of any material
laws, governmental orders, rules, regulations or ordinances to which its
property, real, personal, mixed, tangible or intangible, or its businesses
related to such properties, are subject.

 

2.5 Approvals. No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market is required to be obtained by the Company for the issuance and exchange
of the New Warrant to the Securityholder as contemplated by this Agreement,
except such authorizations, approvals and consents that have been obtained.

 

2.6 SEC Documents, Financial Statements. The Company has filed on a timely basis
all reports, schedules, forms, statements and other documents required to be
filed by it with the Securities and Exchange Commission (“SEC”) pursuant to the
reporting requirements of the Exchange Act, including material filed pursuant to
Section 13(a) or 15(d) (the “SEC Documents”). As of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
Securities Act or the Exchange Act as the case may be and the rules and
regulations of the SEC promulgated thereunder and other federal, state and local
laws, rules and regulations applicable to such SEC Documents, and none of the
SEC Documents contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Documents comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC or
other applicable rules and regulations with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis during the periods involved (except (i)
as may be otherwise indicated in such financial statements or the notes thereto
or (ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements) and fairly present
in all material respects the financial position of the Company as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

3. SECURITYHOLDER REPRESENTATIONS AND WARRANTIES.

 

As a material inducement to the Company to enter into this Agreement and
consummate the Exchange, the Securityholder represents, warrants and covenants
with and to the Company as follows:

 

3.1 Authorization and Binding Obligation. The Securityholder has the requisite
legal capacity, power and authority to enter into, and perform under, this
Agreement and to acquire the New Warrant being issued to such Securityholder
hereunder and thereunder. The execution, delivery and performance of this
Agreement by such Securityholder and the consummation by such Securityholder of
the transactions contemplated hereby and thereby have been duly authorized by
all requisite corporate, partnership or similar action on the part of such
Securityholder and no further consent or authorization is required. This
Agreement has been duly authorized, executed and delivered. This Agreement
constitutes the legal, valid and binding obligations of the Securityholder,
enforceable against the Securityholder in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors' rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities laws.

 



3

 

 

3.2 Beneficial Owner. With respect to the Existing Warrant: (i) the
Securityholder owns, good and marketable title to the Existing Warrant, free and
clear of any liens or encumbrances and the Existing Warrant has not been pledged
to any third party; (ii) the Existing Warrant is not subject to any transfer
restriction, other than the restriction that they have not been registered under
the Securities Act or applicable state securities laws and, therefore, cannot be
resold unless registered under the Securities Act or applicable state securities
laws or in a transaction exempt from or not subject to the registration
requirements of the Securities Act or applicable state securities laws; (iii)
the Securityholder has not entered into any agreement or understanding with any
person or entity to dispose of the Existing Warrant; and (iv) at the Closing,
the Securityholder will convey to the Company good and marketable title to the
Existing Warrant, free and clear of any security interests, liens, adverse
claims, encumbrances, taxes or encumbrances.

 

3.3 Liens. There are no outstanding liens, claims, offset rights, or other
encumbrances relating to the Existing Warrant. To the knowledge of the
Securityholder the exchange by the Securityholder and the consummation of the
transactions herein, does not by itself or with the passage of time violate or
infringe upon the rights of any third parties or result or could reasonably
result in any claims against the Securityholder or the Company.

 

3.4 Sale or Transfer. The Securityholder has not sold, assigned, conveyed,
transferred, mortgaged, hypothecated, pledged or encumbered or otherwise
permitted any lien to be incurred with respect to the Existing Warrant.

 

3.5 Proceedings. No proceedings relating to the Existing Warrant are pending or,
to the knowledge of the Securityholder, threatened before any court, arbitrator
or administrative or governmental body that would adversely affect the
Securityholder’s right and ability to surrender and exchange the Existing
Warrant.

 

3.6 Conveyance. The Securityholder has full legal and equitable title to the
Existing Warrant , free and clear of all liens, pledges or encumbrances of any
kind, nature or description, with full and unrestricted legal power, authority
and right to enter into this Agreement and to transfer and deliver such Existing
Warrant to the Company pursuant hereto, and upon delivery of the Existing
Warrant to the Company, the Company will be the owner of each of the Existing
Warrant, free and clear of all liens, claims, pledges or encumbrances of any
kind, nature or description.

 

3.7 Action. The Securityholder has taken no action that would impair its ability
to transfer the Existing Warrant.

 

3.8 Interest. No person other than the Securityholder has any right or interest
in the Existing Warrant.

 



4

 

 

3.9 Tax Consequences. The Securityholder acknowledges that the exchange of the
Existing Warrant may involve tax consequences to the Securityholder and that
this Agreement does not contain tax advice. The Securityholder acknowledges that
it has not relied and will not rely upon the Company with respect to any tax
consequences related to the exchange of the Existing Warrant. The Securityholder
assumes full responsibility for all such consequences and for the preparation
and filing of any tax returns and elections which may or must be filed in
connection with the Existing Warrant.

 

3.10 Reliance on Exemptions. The Securityholder understands that the New Warrant
being issued in the exchange is being issued in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws provided by Section 3(a)(9) and that the Company is relying in part upon
the truth and accuracy of, and the Securityholder’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Securityholder set forth herein in order to determine the availability of
such exemptions and the eligibility of the Securityholder to acquire the New
Warrant.

 

3.11 No Governmental Review. The Securityholder understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the New Warrant or
the fairness or suitability of the exchange with the New Warrant nor have such
authorities passed upon or endorsed the merits of the exchange of the New
Warrant.

 

3.12 No Conflicts. The execution, delivery and performance by the Securityholder
of this Agreement and the consummation by the Securityholder of the transactions
contemplated hereby will not (i) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the
Securityholder is a party or (ii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Securityholder, except in the case of clause (i) or (ii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Securityholder to perform its obligations
hereunder.

 

3.13 No Public Sale or Distribution. The Securityholder: (i) is acquiring the
New Warrant and (ii) upon exercise of the New Warrant will acquire the
Underlying Shares, in each case, for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof in violation of applicable securities laws, except pursuant to sales
registered or exempted under the Securities Act. The Securityholder does not
presently have any agreement or understanding, directly or indirectly, with any
person to distribute any of the New Warrant or the Underlying Shares, for its
own account or with a view towards, or for resale in connection with, the public
sale of securities in violation of applicable securities laws.

 

3.14 Information. The Securityholder and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the New Warrant
which have been requested by the Securityholder. The Securityholder and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company. The Securityholder understands that its exchange of the New Warrant and
Existing Warrant involves a high degree of risk. The Securityholder has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the New Warrant. Without
limiting the generality of the foregoing, the Securityholder has also had the
opportunity to obtain and to review: (i) the Company’s Private Placement
Memorandum dated as of December 4, 2014, as amended by Supplement No. 1 with
respect to the offering of up to $8,855,000 Units, each Unit comprised of four
shares of Common Stock and a warrant exercisable for one share of common stock
at an exercise price of $1.75, (ii) the Company’s Quarterly Reports on Form 10-Q
for the quarters ended March 31, 2014, June 30, 2014 and September 30, 2014, and
(iii) the Company’s Annual Report on Form 10-K for the year ended December 31,
2013.

 



5

 

 

3.15 Transfer or Resale. The Securityholder understands that: (i) neither the
New Warrant nor the Underlying Shares has been and is being registered under the
Securities Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred unless (A) subsequently registered thereunder; (B)
the Securityholder shall have delivered to the Company (if requested by the
Company) an opinion of counsel to the Securityholder, in a form reasonably
acceptable to the Company, to the effect that the New Warrant or the Underlying
Shares, as the case may be, to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration; or (C)
the Securityholder provides the Company with reasonable assurance that the New
Warrant or the Underlying Shares can be sold, assigned or transferred pursuant
to Rule 144 or Rule 144A promulgated under the Securities Act (or a successor
rule thereto) (collectively, “Rule 144”) and (ii) any sale of the New Warrant or
the Underlying Shares made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144.

 

4. COVENANTS.

 

4.1 Reasonable Best Efforts. The Company shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 6 of this Agreement. The Securityholder shall use its reasonable best
efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 5 of this Agreement.

 

4.2 Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
the maximum number of Underlying Shares.

 

5. CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

 

The obligations of the Company to the Securityholder hereunder are subject to
the satisfaction of each of the following conditions (except to the extent such
condition is expressly conditional to a specific closing, in which case such
condition shall only apply to such specific closing), provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Securityholder with prior
written notice thereof:

 

5.1 The Securityholder shall have duly executed this Agreement and delivered the
same to the Company and shall have delivered the certificates evidencing the
Existing Warrant (or in the event of the loss, theft or destruction of the
Existing Warrant, an affidavit with respect thereto in the form reasonably
acceptable to the Company).

 

5.2 The representations and warranties of the Securityholder shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date which shall be true and correct as of such specified
date), and the Securityholder shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Securityholder
at or prior to the Closing Date.

 

5.3 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by this Agreement.

 

5.4 The Private Placement shall have been consummated.

 



6

 

 

6. CONDITIONS TO THE SECURITYHOLDER’S OBLIGATIONS HEREUNDER.

 

The obligations of the Securityholder hereunder are subject to the satisfaction
of each of the following conditions (except to the extent such condition is
expressly conditional to a specific closing, in which case such condition shall
only apply to such specific closing), provided that these conditions are for the
Securityholder’s sole benefit and may be waived by the Securityholder at any
time in its sole discretion by providing the Company with prior written notice
thereof:

 

6.1 The Company shall have duly executed and delivered this Agreement to the
Securityholder.

 

6.2 Each and every representation and warranty of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required to
be performed, satisfied or complied with by the Company at or prior to the
Closing Date.

 

6.3 The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the transactions contemplated by
this Agreement.

 

6.4 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by this Agreement.

 

6.5 The Private Placement Closing Date shall have occurred.

 

7. MISCELLANEOUS.

 

7.1 Legends. The Securityholder acknowledges that the certificate(s)
representing the New Warrant and Underlying Shares shall each conspicuously set
forth on the face or back thereof a legend in substantially the following form:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR THE RULES AND REGULATIONS PROMULGATED THEREUNDER, OR
UNDER THE SECURITIES LAWS, RULES OR REGULATIONS OF ANY STATE; AND MAY NOT BE
PLEDGED, HYPOTHECATED, SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT AND THE APPLICABLE STATE
SECURITIES LAWS, RULES OR REGULATIONS OR AN EXEMPTION THEREFROM DEEMED
ACCEPTABLE BY COUNSEL TO THE COMPANY.”

 

7.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.

 



7

 

 

7.3 Arbitration. Both parties shall resolve all disputes, controversies and
differences which may arise between the parties, out of or in relation to or in
connection with this Agreement, after discussion in good faith attempting to
reach an amicable solution. Provided that such disputes, controversies and
differences remain unsettled after discussion between the parties, both parties
agree that those unsettled matter(s) shall be finally settled by arbitration in
New York, New York in accordance with the latest Rules of the American
Arbitration Association. Such arbitration shall be conducted by three
arbitrators appointed as follows: each party will appoint one arbitrator and the
appointed arbitrators shall appoint a third arbitrator. If within 30 days after
confirmation of the last appointed arbitrator, such arbitrators have failed to
agree upon a chairman, then the chairman will be appointed by the American
Arbitration Association. The decision of the tribunal shall be final and may not
be appealed. The arbitral tribunal may, in its discretion award fees and costs
as part of its award. Judgment on the arbitral award may be entered by any court
of competent jurisdiction, including any court that has jurisdiction over either
party or any of their assets. At the request of any party, the arbitration
proceeding shall be conducted in the utmost secrecy subject to a requirement of
law to disclose. In such case, all documents, testimony and records shall be
received, heard and maintained by the arbitrators in secrecy, available for
inspection only by any party and by their attorneys and experts who shall agree,
in advance and in writing, to receive all such information in secrecy.

 

7.4 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement. This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto shall re-execute original forms hereof and
deliver them in person to all other parties. No party hereto shall raise the use
of Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

 

7.5 Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

7.6 Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 



8

 

 

7.7 Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Securityholder, the Company, their affiliates
and persons acting on their behalf with respect to the matters discussed herein,
and this Agreement, contains the entire understanding of the parties with
respect to the matters covered herein and, except as specifically set forth
herein, neither the Company nor the Securityholder makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Securityholder, and any amendment to this Agreement made in
conformity with the provisions of this Section shall be binding upon the
Securityholder. No provision hereof may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought.

 

7.8 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

 

XRpro Sciences, Inc.

One Kendall Square

Cambridge, Massachusetts 02139

Facsimile: (302) 347 1326

Attention: Mark Korb


 

with a copy (for informational purposes only) to:

 

Gracin & Marlow, LLP

The Chrysler Building

405 Lexington Avenue, 26th Floor

New York, New York 10174

Telephone: (212) 907-6457

Facsimile: (212) 208-4657

Attention: Leslie Marlow, Esq.

 

If to the Securityholder:

 

 

 

with a copy (for informational purposes only) to:

 

 

 

to its address and facsimile number set forth above, or to such other address
and/or facsimile number and/or to the attention of such other person as the
recipient party has specified by written notice given to each other party five
days prior to the effectiveness of such change. Written confirmation of receipt
(A) given by the recipient of such notice, consent, waiver or other
communication; (B) mechanically or electronically generated by the sender's
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission; or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from an overnight courier service in accordance with clause
(i), (ii) or (iii) above, respectively.

 



9

 

 

7.9 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Series B Preferred. The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Securityholder. The Securityholder may assign some or all of its
rights hereunder without the consent of the Company.

 

7.10 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.

 



10

 

 

IN WITNESS WHEREOF, the Securityholder and the Company have caused their
respective signature pages to this Agreement to be duly executed as of the date
first written above.

 



  COMPANY:       XRPRO SCIENCES, INC.         By:     Name: Richard Cunningham  
Title: President and Chief Executive Officer

 



  SECURITYHOLDER:           Print Name           Signature           Name and
Title of Signer           Name (if Joint)           Signature (if Joint)

 

 

 



 

 

